UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: February 16, 2012 (Date of earliest event reported) Commission File Number Exact Name of Registrant as specified in its charter State or Other Jurisdiction of Incorporation or Organization IRS Employer Identification Number 1-12609 PG&E CORPORATION California 94-3234914 1-2348 PACIFIC GAS AND ELECTRIC COMPANY California 94-0742640 77 Beale Street P.O. Box 770000 San Francisco, California 94177 (Address of principal executive offices) (Zip Code) (415) 267-7000 (Registrant's telephone number, including area code) 77 Beale Street P.O. Box 770000 San Francisco, California 94177 (Address of principal executive offices) (Zip Code) (415) 973-7000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting Material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition The information included in this Current Report on Form 8-K is being furnished, not filed, pursuant to Item 2.02 of Form 8-K. On February 16, 2012, PG&E Corporation will post on its website a news release disclosing its financial results and the financial results of its subsidiary, Pacific Gas and Electric Company (Utility), for the year ended December 31, 2011.The news release is attached as Exhibit 99.1 to this report.PG&E Corporation also will hold a webcast conference call to discuss financial results and management’s business outlook.The news release contains information about how to access the conference call.Additional supplemental information relating to PG&E Corporation and the Utility is attached as Exhibit 99.2 to this report.The slide presentation that will be used by management during the webcast is attached as Exhibit 99.3 to this report.The exhibits will be posted on PG&E Corporation’s website at www.pgecorp.com under the “Investors” tab. Item 7.01 Regulation FD Disclosure The information included in the Exhibits to this report is incorporated by reference in response to this Item 7.01, and is deemed to be furnished, not filed, pursuant to Item 7.01 of Form 8-K. Item 9.01 Financial Statements and Exhibits Exhibits The following exhibits are being furnished, and are not deemed to be filed: Exhibit 99.1 PG&E Corporation news release dated February 16, 2012 Exhibit 99.2 Additional supplemental information Exhibit 99.3 Slides relating to webcast conference call SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned thereunto duly authorized. PG&E CORPORATION By: DINYAR B. MISTRY Dinyar B. Mistry Vice President and Controller PACIFIC GAS AND ELECTRIC COMPANY By: DINYAR B. MISTRY Dinyar B. Mistry Vice President, Chief Financial Officer, and Controller Dated:February 16, 2012 Exhibit Index Exhibit 99.1 PG&E Corporation news release dated February 16, 2012 Exhibit 99.2 Additional supplemental information Exhibit 99.3 Slides relating to webcast conference call
